NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL FRANCOIS-BEY, a.k.a. Curtis             No. 15-17106
Pitter,
                                                D.C. No. 2:14-cv-02818-JAT
                Petitioner-Appellant,

 v.                                             MEMORANDUM*

KEATON, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Federal prisoner Michael Francois-Bey appeals, pro se, from the district

court’s judgment, dismissing his 28 U.S.C. § 2241 habeas petition. We review de

novo, see Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006), and affirm.

      To the extent Francois-Bey’s petition challenged his brief transfer away


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the United States Penitentiary in Lee County, Virginia (“USP Lee”) to face

charges in Arizona, the district court did not err by concluding that his transfer

back to USP Lee rendered that challenge moot. See Burnett v. Lampert, 432 F.3d
996, 1000-01 (9th Cir. 2005).

      Francois-Bey also contends that he is being detained without authority

because the federal government relinquished custody of him when it temporarily

transferred him to the custody of the Maricopa County Sheriff’s Office pursuant to

a writ of habeas corpus ad prosequendum.1 His contention is foreclosed by our

recent decision in United States v. Brown, 875 F.3d 1235, 1239 (9th Cir. 2017),

which confirmed that a prisoner remains in federal custody during any temporary

transfer to a state facility pursuant to a writ of habeas corpus ad prosequendum.

      Francois-Bey’s remaining contentions attack the legality of his conviction

and sentence. As this court already advised Francois-Bey, those claims must be

raised in a 28 U.S.C. § 2255 motion in the District of Kansas where he was

sentenced. See 28 U.S.C. § 2255(e); Hernandez v. Campbell, 204 F.3d 861, 864-

65 (9th Cir. 2000).

      Francois-Bey’s “letter rogatory” is denied.

      AFFIRMED.



1
     The government’s motion for judicial notice is granted. See Trigueros v.
Adams, 658 F.3d 983, 987 (9th Cir. 2011).

                                          2                                     15-17106